OPINION OF THE COURT

Per Curiam.

The respondent was admitted to practice by this court on October 22, 1952. In this proceeding to discipline him for professional misconduct, the petitioner moves to confirm in part and disaffirm in part the report of the Referee to whom the issues were referred for hearing and report and respondent cross-moves to disaffirm in part and affirm in part said report.
The Referee found respondent guilty of converting to his own use escrow funds in the amount of $1,500 from the proposed purchaser of real property without the knowledge or consent of the purchaser’s attorney and neglecting a legal matter for which he had been retained, resulting in prejudice *468to his clients. Another allegation of misconduct was not sustained by the Referee.
After reviewing all of the evidence, we are in full agreement with the report of the Referee. Petitioner’s motion and respondent’s cross motion are granted to the extent that the Referee’s report is confirmed. The motion and cross motion are otherwise denied.
In determining an appropriate measure of the discipline, we have taken into consideration respondent’s prior unblemished record, the excellent character references attesting to his trustworthiness and certain other mitigating circumstances. Accordingly, it is our opinion that the respondent should be, and he hereby is, suspended from the practice of law for a period of three years commencing December 15, 1979 and until the further order of this court.
Hopkins, J. P., Damiani, Mangano, Cohalan and Gibbons, JJ., concur.